Title: To James Madison from Edmund Randolph, 3 May 1802
From: Randolph, Edmund
To: Madison, James


Dear sirRichmond May 3. 1802.
The inclosed papers have been in my hands for several weeks; having been sent, as you will perceive, to me by Mr. Brooke, for the purpose of being submitted to the chancellor. Mr. Wm. Madison having spoken to me several times at Fredericksburg on this subject, and made appointments for coming hither to bring it to a conclusion, And failing in all, I was too much at a loss, to be justified in offering those documents to the judge, until I should hear from you. Knowing, that being absent from home, and immersed in the pressing business of office, you could not attend to the case at Washington, I have reserved it for your return to Orange; which, Mr Macon tells me, is expected to be immediate. I wish you to instruct me; as the mode, in which Mr. Wm. Madison has proceeded, embarrasses me not a little. I am dear sir yr. affte friend
Edm: Randolph.
 

   
   RC (DLC). Docketed by JM. Enclosures not found.



   
   These papers were most probably documents in support of the friendly suit in chancery instituted among members of JM’s family to settle the complicated estate of James Madison, Sr. (see William Madison to JM, 22 Sept. 1801, PJM-SSRobert J. Brugger et al., eds., The Papers of James Madison: Secretary of State Series (3 vols. to date; Charlottesville, Va., 1986—)., 2:124–25 and n. 1).


